DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Claims 6, 7, 10, 11, 17 and 18 are  objected to because of the following informalities:
3.	Claims 6, 7, 10, 11, 17 and 18 recites a term “about” is not positively recited and hence objected by examiner. Because it makes the claim scope not clear and difficult to predict. Hence, Examiner suggest that to amend the claim limitation “about’ by deleting it [[about]]. 
4.	 Appropriate correction is required.

Claim Rejections - 35 USC § 103

5.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  US20190107104 A1 by Siddiqui.

7.	Referring to the claim 1 Siddiqui teaches  electron cyclotron resonance (ECR) thruster (See Fig 1 and claim 1) comprising: 

    PNG
    media_image1.png
    346
    706
    media_image1.png
    Greyscale

 
a magnetic field source configured to generate a magnetic field (See central B field line and  paragraph [0092]); 

    PNG
    media_image2.png
    313
    516
    media_image2.png
    Greyscale

a thruster body (Fig 1 is a block diagram) that defines a chamber (Fig 1 and 12A-C), the thruster body being disposed relative to the magnetic field source such that the magnetic field is present in the chamber and such that a magnetic nozzle is established (See Fig 1 block diagram paragraphs [0091]-[0093] and detailed diagrams in Fig 12 A to C, Paragraph [0135] teaches a thruster design and paragraph [0141] and [0142] teaches the magnetic assembly  and magnetic nozzle); 
an antenna (See Fig 1 item 20 inductive RF antenna) configured to propagate radio frequency (RF) power within the chamber (paragraph [0091]) ; and 
But Siddiqui is silent on a waveform generator coupled to the antenna to generate an RF waveform for the RF power; wherein the waveform generator is configured such that the RF waveform comprises multiple frequencies. 
However, Siddiqui teaches a AC current source with VHF to HF range frequencies (See paragraphs  [0046] [0074] and [0091]. 
Hence, It would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to introduce a RF waveform pulse generator of multiple frequencies for covering the thruster to create various frequency bands from high frequency to very high frequency band ranges for electron cyclotron resonance plasma applications.

8.	Referring to the claim 2  Siddiqui modified reference teaches the ECR thruster of claim 1, wherein the magnetic field source comprises a plurality of permanent magnets (See paragraphs [0042] –[0044]).

9.	Referring to the claim 3  Siddiqui modified reference teaches the ECR thruster of claim 2, wherein the plurality of permanent magnets are disposed forward of the chamber. (See paragraphs [0042] –[0044]).


10.	Referring to the claim 4  Siddiqui modified reference teaches the ECR thruster of claim 2, wherein the thruster body is axially adjacent to the plurality of permanent magnets (See paragraphs [0042] –[0044]).

11.	Referring to the claim 5  Siddiqui modified reference teaches the ECR thruster of claim 1, Siddiqui is silent on wherein the waveform generator is configured such that the RF waveform comprises two frequencies .  However,  Siddiqui teaches a AC wave form generator with frequencies varying between 3 MHz to 300MHz.  Also in Fig 7A to Fig 8 shows the effect of RF frequencies on the thruster (See paragraphs [0130] to [0133]). Hence, it is obvious to a person with ordinary skill to introduce two frequencies with a frequency offset of the desired frequency to create a pinch effect of electron cyclotron resonance.

    PNG
    media_image3.png
    437
    664
    media_image3.png
    Greyscale

  
12.	Referring to the claim 6  Siddiqui modified reference teaches the ECR thruster of claim 5, wherein the two frequencies are offset by about 250 MHz (See Fig 8 and paragraphs [0132] to [0133]).

13.	Referring to the claim 7 Siddiqui modified reference teaches the ECR thruster of claim 5,  Siddiqui is silent on wherein the two frequencies have a power ratio of about one.  However, from Fig 7B it is within the scope of a person with ordinary skill in the art to create a frequency variation may contain the same power with FWHM values varying. 

14.	Referring to the claim 8  Siddiqui modified reference teaches the ECR thruster of claim 1, wherein the antenna comprises an antenna element disposed in the chamber (See Fig 1 and paragraphs [0091] [0092] Fig 12A-C, [0135] and [0136])

15.	Referring to the claim 9  Siddiqui modified reference teaches the ECR thruster of claim 1, wherein the waveform generator comprises a plurality of oscillators, each oscillator of the plurality of oscillators being configured to generate a waveform component at a respective frequency of the multiple frequencies. (See  paragraph [0140] 

16.	Referring to the claim 12  Siddiqui modified reference teaches the ECR thruster of claim 1, wherein the thruster body defines a wall of the chamber. (See Fig 1 and paragraphs [0091] to [0093]).


17.	Referring to the claim 13  Siddiqui modified reference teaches the ECR thruster of claim 1, wherein the thruster body comprises a conductor disposed radially outward of the antenna, such that the RF power is propagated between the antenna and the conductor (See Fig 1 item 10 liner whose open end is 12 and closed end is 11 is a conductor through which electric field lines passes through paragraph [0091] to [0093])

18.	Referring to the claim 14  Siddiqui modified reference teaches the ECR thruster of claim 1, wherein each frequency of the multiple frequencies is configured to achieve electron heating within a respective zone of the chamber in accordance with a magnitude of the magnetic field in the zone.  (See Fig12 C and paragraph [0141]   and Fig 13 A-C and [0144]). 




20.	Referring to the claim 16 Siddiqui  Fig 1-12C teaches   An electron cyclotron resonance (ECR) thruster electron cyclotron resonance (ECR) thruster (See Fig 1 and claim 1) comprising: 
 
a magnetic field source configured to generate a magnetic field (See central B field line and  paragraph [0092]); 
 
a thruster body (Fig 1 is a block diagram) that defines a chamber (Fig 1 and 12A-C), the thruster body being disposed relative to the magnetic field source such that the magnetic field is present in the chamber and such that a magnetic nozzle is established (See Fig 1 block diagram paragraphs [0091]-[0093] and detailed diagrams in Fig 12 A to C, Paragraph [0135] teaches a thruster design and paragraph [0141] and [0142] teaches the magnetic assembly  and magnetic nozzle); 
an antenna (See Fig 1 item 20 inductive RF antenna) configured to propagate radio frequency (RF) power within the chamber (paragraph [0091]) ; and 
But Siddiqui is silent on a waveform generator coupled to the antenna to generate an RF waveform for the RF power; wherein the waveform generator is configured such that the RF waveform comprises multiple frequencies and wherein the first and second 

However, Siddiqui teaches a AC current source with VHF to HF range frequencies (See paragraphs  [0046] [0074] and [0091]. 

Hence, It would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to introduce a RF waveform pulse generator of multiple frequencies for covering the thruster to create various frequency bands from high frequency to very high frequency band ranges for electron cyclotron resonance plasma applications  (See abstract).

21.	  Referring to the claim 19 Siddiqui modified reference teaches the ECR thruster of claim 16, wherein: each frequency of the multiple frequencies is configured to achieve electron heating within a respective zone of the chamber in accordance with a magnitude of the magnetic field in the zone; and the magnetic field source configured such that the magnitude of the magnetic field varies spatially in the chamber  (See Fig 1 paragraph [0092] and [0095] and paragraph [0135] where Siddiqui teaches the effect of induced coupling of antennas and magnetic field heating across the chamber and plasma thruster designs ).

22.	Referring to the claim 20 Siddiqui modified reference teaches the ECR thruster of claim 16, but Siddiqui is silent on wherein the waveform generator is configured such .

23.	Claims 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui reference as applied to claim 1 above, and further in view of  US8736176 B2 by Pelletier et al (Pelletier).

24.	Referring to the claim 10   Siddiqui modified reference teaches the ECR thruster of claim 1, but Siddiqui is silent on wherein the multiple frequencies fall in a range from about 1 kHz to about 2.5 GHz. 
However, Pelletier teaches a device and method for producing and confining plasma in which he teaches wherein the multiple frequencies fall in a range from about 1 kHz to about 2.5 GHz  (See column 11 and lines 39 to 49).
Hence, It would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to introduce multiple frequencies from Low frequency to microwave VHF in order to excite the plasma at ECR using various magnets and higher the frequency the cost of power consumption may increase and lower the frequency it reduces (See Pelletier and column 11 and lines 39 to 49).


However, Pelletier teaches a device and method for producing and confining plasma in which he teaches wherein the multiple frequencies fall in a range from about 800 MHz to about 2500 MHz (See column 11 and lines 39 to 49).
Hence, It would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to introduce multiple frequencies from 800 MHz to 2500 MHz in order to excite the plasma at ECR using various magnets and  the ideal range is MHz for better power consumption (See Pelletier and column 11 and lines 39 to 49).

26.	Referring to the claim 17   Siddiqui modified reference teaches the ECR thruster of claim 16, but Siddiqui is silent on wherein the multiple frequencies fall in a range from about 1 kHz to about 2.5 GHz. 
However, Pelletier teaches a device and method for producing and confining plasma in which he teaches wherein the multiple frequencies fall in a range from about 1 kHz to about 2.5 GHz  (See column 11 and lines 39 to 49).
Hence, It would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to introduce multiple frequencies from Low frequency to microwave VHF in order to excite the plasma at ECR using various magnets and higher the frequency the cost of power consumption may increase and lower the frequency it reduces (See Pelletier and column 11 and lines 39 to 49).

27.	Referring to the claim 11  Siddiqui modified reference teaches the ECR thruster of claim 16, Siddiqui is silent on wherein the first and second frequencies have a power ratio of about one. However, from Fig 7B it is within the scope of a person with ordinary skill in the art to create a frequency variation may contain the same power with FWHM values varying.  (See paragraph [0140] where it is evident that a matching network can be employed to transfer maximum power which suggests that the ratio can be about one).

Conclusion

28.	Claims 1-20 are rejected over prior art.

29.	The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

30.	Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should conSiddiquier fully the entire reference as potentially teaching all or part of the claimed 

31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        3/26/2022